      Case 1:19-cv-05133-JGK Document 21 Filed 01/31/20 Page 1 of 2



                   LAW OFFICE OF DENNIS C. BARTLING
                          Attorneys and Support Staff are
              Employees of Government Employees Insurance Company
                                 875 Merrick Avenue
                               Westbury, NY 11590
                       Phone: 516-229-4401/ Fax: 516-229-4403
                          Writer's direct line: 516-229-4417

                                         January 31, 2020
                                                         (I-le     FGIJ(L ✓t1(Lr                J            J0)-0
                                                                                                /
Honorable John G. Koeltl                                 c)J/V'f 6/\,€ ~cl              ,   r       c,1 ✓ cf <.,60)
United States District Court                              /irQ      fide C4>{ If ~~A/e!)
Southern District of New York
500 Pearl Street                                          f 6/V JJ, ~ t       4/f fl, ,r1L,,,.r1 o ✓•             v1i1 f
New York, New York 10007-1312                              p;rl'-fl€> S/✓ llu cJl(},1f{                              ,Ht
                                                          C,Qu/l,,( 6.Jt./         r-J../ [, Srf' 4r✓J of
                                                          1 11 £    CA Sf          v1r1v,~ se ✓G.;v'                       C7J   I
Re:   Case:            Nasr v. Nissan Infiniti
      Docket Number: 1:19-CV-05133 JGK                    OAY§ Ar r{ll r1r1t D11-('r or-·                                        I
      Our File Number: 19R0924

                                                          /lltOCeG0,,,.,;6.
                                                                      SO Olli9f~£C'.
DearJudgeKoeltl:                                            1/Jt/c):l) Q {J;j/2&gr,                                              j
The parties have agreed to resolve this matter through binding arbitration.~
Attached please find a copy of the arbitration agreement, executed by both
                                                                                                             Vs      ,J)    J    r
                                                                                                                                 1
parties. As the arbitration agreement indicates, the hearing is currently
scheduled for February 19, 2020. Pursuant to the arbitration agreement, the
matter will be discontinued with prejudice, upon the arbitration hearing.

Under the circumstances, we request that the conference scheduled before
this Court for Monday, February 3, 2020 at 4:30 pm be adjourned for a date
after the arbitration, at which time the parties will provide this Court with an
executed stipulation of discontinuance.


                                                  USD8 SDNY
                                                  DOCUMENT
                                                  ELECTRONICALL y FILED
                                                  DOC#
                                                                   --._:;:;!ZQ_----·····
                                                  DA TE F=-:-ll-=E--0-:,/4--,·
                                                                          .      --~--...,... --...   ,,.~
                  Case 1:19-cv-05133-JGK Document 21 Filed 01/31/20 Page 2 of 2

I have been unable to reach the plaintiff's attorney to discuss this matter.




CC:

The Ashley Law Firm, .PLLC
Attorneys for Plaintiff
DavaNasr
50 Broadway, Suite 1000
New York) NY 10004
212-513-1300
                               Case 1:19-cv-05133-JGK Document 21-1 Filed 01/31/20 Page 1 of 1
          Dec.13.2019 8:32AM                                                                                                                                              No, 1596                 P. 1
~-#.,.,
           " ·-~-.,*· ~ '.-M.. . .   . -- ..•v-·,'·'   '.;• ,_..,   l-! .....,,.~I-·   .. '-~.It-,   J .. -,...   '   .. ~.~,•·~..,""~'   ~,..,.   ":"'..:'"   · ~




                            THE JANSEN GROUP, INC,
                             366 North Broadway, Suite PHE.6, Jerii;ho, New York 11753
                             199 Water Street, I(}~ floor, New York, New York I 003 S                                                                            Cf); 516433•3474
                            _10 8~!'1k Sf!~l, Suile 650 , ..Whl IO p·r-· ,,., -"-1' Yo k-;i-n.irn(j,
                                                                    _.J11h.i,a1;,,.t;~.-....                             J,_S" ·,;,; , -··-····,. ~:- :.        :f~>;:516 433-J49S _
                                                                                                                                                                 ,.   ·'· .....   .   ..   .   .




                          The Jansen Group Csae NumbQr. 58708
                          CJafn, Number: 0074292760101042

                      In the Matter of the Arbitration Between:
                      Clalmsnt(s): Nasr, Dava
                      and
                      Defendant(s): Tirado, Ha}JI

                     .lJl~ L1nderai51necl psrtias he111by 1ubmll lhe present miner 10 The Jansen Group, Inc. pursuant fQ lhe lhjn cumml
                     ~IE!i or Pf9:~~rp; The pal'lliu·-~iP8~. lhat; Ce) eny_t!fl!i.'11n pending lili"sllon and/or dllims reg1rdln111h11 specJDc
                      1;1_ctiqli 1ha1F6tidl$'°nllnued llfllh 'pi'~)µdl011 upon the l'jiijtlng of'lhis maltar; (b} lf the ca11a la in suit, a 11lpulali0n of
                      0


                      die~tlnuan~ ~h prejudice win be fllDVldad pnor lo t~e hearing: (c) lh!I!, lhe decision al tt!~ arblll'ator ehall.~o lkial
                      "oaJ>mdln11 ($Ii~~ 10,001-             ttiw linll~on• at;re~ yparr by Iha l!tdlis): (d) any-awaro. rend&rad or JaUll?menl
                     t1~~::i:~!~~~:1~tit:0n~~:•i1~Q!nb=1!t~~~I~ r~~::;~::1~~1::~r~~:;~t~=~~
                     &lmllat ihtJee In companion clalm1 or 14cllon1 •rising oul of Ille lncidenl which Is me alJbJect of this con(1ra11ce,
                     eJCCept to the extent rnancfal;d by app!icallle laws; (e) any award iasuad pU~uanl 10 !his a.greemunl Is lncl111!11e or
                     any and all ll1m• knDWn or unlu\own, tostc, dlsburseml!lll.l and lntel'lllsl. No prejudgement fnleresl wlll ba added le
                     lh• aWllrcl; (I) 1111 docu~enlallon, wlln._enn, •vldenc1 and/or dlac,oi,eiy lo be pl'l!lsanl~d,, ah!ill _b• eKChanged tl~tMei,
                     the~rll$!;:-tJ~:Jater ~ ten (10) ~.:prior lo th • •~~!f.':f; ·           daf~! (g) 1r;~:'diiferilfnnl(li}.ti~i-not 4:0nd~iJ~ a
                     r:tt~T~1f~J~:e?:1o:1~ti%~.~1~:~~::-t~~t:~u ~11,0:u&t,~~~ ~~\e.:! ~di'h:~~<:>:1a!~i
                     (h) Uil$ agri,emenl ltlay not bl! modllied unlen done GO In writing and 1ub!.Cribed and agreed to by all p11rll1111; Q) The
                     ree arrangement fer this matter I&                    egroea 11par, and payable to The Jan1011 GrolJ1), 1110. upon lhe 1ched11llng or lhe
                     hearl1111. ~ltioraar r"' wm •pply 10 he11ring fime In eitce.. al Ii\• liJ'Wl !'lour. nme nire11 lo the comblo• llen o1 h11allng
                     t1m1/canfaram:1: Urne, alUdy, research and prepa111Uon of decJBlon, Counsel or a party's repreaentaliva acceple
                     responaibitily for ,i-ayn,ent of 811 r.a, r11;.1nlle •s ar lhe ouJcome or 1h11 matter. (j) any party or non pe,ty hereby
                     agrees lo waive any claim oreaun of acllort 1gelnGI Tltti Jan1en Group, Inc• .and to release The Jar,ten Group, lno.
                     from any and all IJablllly, Including bllt nol lJrnlled to, any fl11bilil)' arising from or relallng lo any Id or cmisskln on Iha
                     part or any arbilraror relalned by The J1m11.11n Group, loo.: (k) upon re08lpt or Iha award and oeneral release of aw
                     clalins iim~ltb!if:~;~111 artri.lnlY~t!r lh• defen~'.itl'i·f_liP,t•~~tlJ!li\v,~twib have 21 it~,,li:l,pay all~suins on;Y,:Jlt/1(~_-i'lt,
                     No lnlere$t,t&ha•Jt®™e on !he _1~w,rd unJU 2NJ~,ii6,m lhv,iJ!il!J.;yf receipt or !he 11W,.rd,nd Ole. nf!rieral te~•,hont,
                     ihe defendrm1 earner ···        ·             · -· · ·     ·· - · · ·-·                 · ·          ~            ·   ·

                     The service agreed to be utilized:                                      HlghtLow Arbitration: K

                     Issues to be dec:lded upon are:                                         Damage,: X                                     Liabilily: .X

                     It is hereby ai;i~ed, by and between fhe parties, that any award In this melter be resbicted to no lu&s lhliln $
                     10,000.00 and no more lhiim $ 90,000,00 . rt Is further agreed lhal Ille stlpulstecl amounts are confidsnUal
                     and shall not be dlsclo.!ll!!d to thlll appointed arbitrator before, during or after the httarlng, Upon recelpt of
                     the twatd herel11, plalnliff shall provide a duly executed gl!!1t11ral release.
                                                                                                                                                                                                           ,.l•
                     Agreed •nd Acc:epte~: IThi~ t~«#. (#:~:fb• t;ll)'~i1p In co1.1ntorp11rll)

                     Claimant by:
                     SignBture:
                     Tel!!!phone:

                    Oerendent by:
                    Counsel:
                    STgma!ure:
                    Telsphona:



                                 This arbitration is scheduled for 02/19/20 at 1:00 PM before H.0. Victor D' Ammora ..                                                                                            -1
                                                                                                                                                                                                                  .!.

                                                                                                                                                                                                          ;l•
